360 So. 2d 784 (1978)
ATRECO-FLORIDA, INC., the Manors Club, Inc., the Manors of Inverrary Condominium I Association, Inc., the Manors Townhouse Condominium Association, Inc., the Manors of Inverrary Xi Association, Inc., the Manors of Inverrary Xii Association, Inc., Atreco-Florida Management, Inc., and American Trading & Production Corp., Appellants,
v.
Henry BERLINER and Rose Berliner His Wife, et al., Appellees.
Nos. 78-791, 78-792.
District Court of Appeal of Florida, Fourth District.
May 31, 1978.
Rehearings Denied August 3, 1978.
*785 T.E. Scott, Jr. and Joseph F. Jennings, of Bradford, Williams, McKay, Kimbrell, Hamann & Jennings, P.A., Miami, for appellants.
Richard M. Dunn, of Arky, Freed, Stearns, Watson & Greer, Miami, for appellees.

ON MOTION TO DISMISS
PER CURIAM.
These are consolidated appeals from an order certifying a class action. This court is of the opinion that such order is interlocutory in nature, and there is no provision for an appeal from such order under the appellate rules. Accordingly, the motion to dismiss these appeals is granted and the appeals are hereby dismissed.
DOWNEY, ANSTEAD and MOORE, JJ., concur.